IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT


                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


IN RE: K.T.,

               Appellant.
                                                        Case No. 5D16-882
_______________________________/

Opinion filed September 30, 2016

Appeal from the Circuit Court
for Putnam County,
Patti A. Christensen, Judge.

Jeffrey D. Deen, Regional Counsel, Office
of Criminal Conflict and Regional Counsel,
Casselberry, and Angelique E. Kelley,
Assistant    Regional     Counsel,   Saint
Augustine, for Appellant.


PER CURIAM.

      K.T. appeals an order of civil contempt issued after she failed to attend substance

abuse counseling appointments that were ordered by the court following a hearing on a

petition for court-ordered involuntary treatment filed pursuant to section 397.693, Florida

Statutes (2015). Because K.T. has been released from custody, we find that the issues

raised in this appeal have been rendered moot. Accordingly, we dismiss the appeal.

      APPEAL DISMISSED.

TORPY, COHEN and LAMBERT, JJ., concur.